PAUL E. DANIELSON, Justice, dissenting. Because I would reverse the denial of Green’s motion to dismiss, I respectfully dissent. I am more persuaded by those decisions relied upon by Green wherein the state constitutions provided expanded relief for a Brady violation.1 More specifically, I agree wholeheartedly with the Pennsylvania Supreme Court, which observed: We now hold that the double jeopardy clause of the Pennsylvania Constitution prohibits retrial of a defendant not only when prosecutorial misconduct is intended to provoke the defendant into moving for a mistrial, but also when the conduct of the prosecutor is intentionally undertaken to prejudice the defendant to the point of the denial of a fair trial. Because the prosecutor’s conduct in this case was intended to prejudice the defendant and thereby deny him a fair trial, appellant must be discharged on the grounds that his double jeopardy rights, as guaranteed by the Pennsylvania Constitution, would be violated by conducting a second trial. Commonwealth v. Smith, 532 Pa. 177, 186, 615 A.2d 321, 325 (1992). I would adopt the reasoning of the | ^Pennsylvania Supreme Court and hold that the Arkansas constitution provides expanded relief for an egregious Brady violation, the likes of which is currently before us. Here, even if one were to actually believe that the prosecutors did not intentionally hide Chad’s statement from Green’s counsel, it is clear that the prosecutors intentionally allowed Chad to testify to a version of events that they knew contradicted a prior statement made by him. At the absolute least, their acts prevented Green from a possible acquittal. For this, the sole remedy, I believe, would be a dismissal of the charges. Accordingly, I would reverse the circuit court’s denial of Green’s motion to dismiss.  . While the majority is correct that Green failed to cite to the Arkansas Constitution in his argument, it is clear to me from his pleadings and arguments to the circuit court, as well as to this court, that he could only be seeking relief under our state constitution. He solely relied on decisions from other states granting heightened relief under their respective state constitutions, but more importantly, it is clear that this court could only grant Green "more protection under state law, but that we could not do so under the federal constitution.” State v. Sullivan, 348 Ark. 647, 649, 74 S.W.3d 215, 217 (2002).